Exhibit 10.3

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

among

 

REPUBLIC COMPANIES GROUP, INC.

 

and

 

THE INVESTORS PARTY HERETO

 

--------------------------------------------------------------------------------

 

Dated as of August 8, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

SECTION 1.    Definitions    1 SECTION 2.    Securities Subject to this
Agreement    3 SECTION 3.    Demand Registration    3 SECTION 4.    Piggy-Back
Registration    5 SECTION 5.    Form S-3 Registration    6 SECTION 6.    Lockup
and Holdback Agreements    6 SECTION 7.    Registration Procedures    8 SECTION
8.    Registration Expenses    11 SECTION 9.    Indemnification; Contribution   
12 SECTION 10.    Rules 144 and 144A    14 SECTION 11.    Limitation on
Registration Rights of Others    15 SECTION 12.    Miscellaneous    15



--------------------------------------------------------------------------------

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is dated as of August 8,
2005 (this “Agreement”), by and among Republic Companies Group, Inc., a Delaware
corporation formerly known as RTXA, Inc. (the “Company”), and the investors that
are or may become party hereto (collectively, the “Investors”).

 

Statement of Purpose

 

Pursuant to a Registration Rights Agreement, dated as of May 9, 2003 (the
“Original Agreement”) among the Company and certain of the Investors, the
Company granted certain registration rights to such Investors. In connection
with the anticipated initial public offering of the Common Stock of the Company,
the Company and the Investors desire to amend and restate the Original Agreement
in its entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION 1. Definitions. For the purposes of this Agreement, in addition to the
terms defined elsewhere in this Agreement, the following terms have the meanings
set forth below:

 

“Approved Underwriter” shall have the meaning assigned thereto in Section 3(d)
hereof.

 

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company as amended or restated from time to time.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Common Stock” means (a) the Class A Common Stock, par value $0.01 per share, of
the Company, as described in the Certificate of Incorporation and (b) any other
capital stock into which such Class A Common Stock is reclassified or
reconstituted.

 

“Company Underwriter” shall have the meaning assigned thereto in Section 4
hereof.

 

“Demand Period” means the period commencing 180 days after the Initial Public
Offering and ending on the date on which the Investors cease to hold, in the
aggregate, at least 17% of the outstanding Common Stock of the Company.

 

“Demand Registration” means a demand registration requested by the Demanding
Holders pursuant to Section 3 hereof.

 

“Demanding Holders” means the parties requesting a Demand Registration pursuant
to Section 3(a) hereof.



--------------------------------------------------------------------------------

“Eligible Investors” means (a) commencing on the date hereof until the first
anniversary of the closing date of the Initial Public Offering, Investors
holding at least [43.0]%, in the aggregate, of the Registrable Securities then
outstanding and (b) commencing on the day after such first anniversary,
Investors holding at least 5%, in the aggregate, of the Registrable Securities
then outstanding.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holders’ Counsel” shall have the meaning assigned thereto in Section 7(a)(i)
hereof.

 

“Initial Public Offering” means the initial public offering of Common Stock
pursuant to an effective registration statement under the Securities Act.

 

“Inspector” shall have the meaning assigned thereto in Section 7(a)(viii)
hereof.

 

“Lockup Period” means the period commencing on the closing date of the Initial
Public Offering and ending on the earlier to occur of (a) the second anniversary
thereof and (b) the date on which the Investors cease to hold, in the aggregate,
at least 17% of the outstanding Common Stock of the Company.

 

“Minimum Offering Threshold” means, for any registration requested pursuant to
Section 3 or Section 5, that the aggregate value of all Registrable Securities
requested to be included in such registration, including any Registrable
Securities requested to be included pursuant to Section 3(b) or Section 5(a), is
at least $30,000,000 (calculated using the average closing price of the
Company’s Common Stock for the ten consecutive trading days immediately
preceding the delivery of the initial notice from the Eligible Investors
requesting such registration).

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.

 

“Records” shall have the meaning assigned hereto in Section 7(a)(viii) hereof.

 

“Registrable Securities” means (a) all shares of Common Stock now owned or
hereafter acquired by any party hereto (including pursuant to Section 12(f)) or
its successors or assigns (i) pursuant to conversion or exercise of securities
now owned by any such party that are convertible into Common Stock (including
the Company’s preferred stock and Class B Common Stock) or options, warrants or
other rights to subscribe for Common Stock that are now owned by any such party
hereto, or (ii) as a distribution in respect of the partnership interests of
Republic Co-Investors, L.P. or upon any liquidation thereof, and (b) any other
common equity securities of the Company issued in exchange for, upon a
reclassification of, or in a distribution with respect to, the foregoing Common
Stock.

 

2



--------------------------------------------------------------------------------

“Registration Expenses” shall have the meaning assigned thereto in Section 8.

 

“Required Investors” means Investors holding at least a majority of the
Registrable Securities.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

SECTION 2. Securities Subject to this Agreement.

 

(a) Registrable Securities. For the purposes of this Agreement, Registrable
Securities will cease to be Registrable Securities upon the earlier of (i) a
registration statement covering such Registrable Securities having been declared
effective under the Securities Act by the Commission and such Registrable
Securities having been disposed of pursuant to such effective registration
statement or (ii) the date upon which the entire amount of Registrable
Securities held by a particular Investor are, or in the opinion of counsel
reasonably satisfactory to the Company may be, distributed to the public by such
Investor in a single sale pursuant to Rule 144 (or any successor provision then
in force) under the Securities Act and without restriction under Section 6(a)
below.

 

(b) Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option, warrant or other right to purchase, or a
security convertible into, Registrable Securities, whether or not such
acquisition or conversion has actually been effected; provided, that all shares
of Common Stock held by Wells Fargo Bank, National Association (together with
any successor thereto, the “BACI Trustee”) pursuant to the Voting Trust
Agreement, dated the date hereof among the Company, Banc of America Capital
Investors SBIC, L.P. (“BACI”) and such BACI Trustee, shall be deemed to be held
by BACI and shall be Registrable Securities hereunder. If the Company receives
conflicting instructions, notices or elections from two or more Persons with
respect to the same Registrable Securities, the Company may act upon the basis
of the instructions, notice or election received from the registered owner of
such Registrable Securities. Registrable Securities issuable upon exercise of an
option, warrant or other right or upon conversion of another security shall be
deemed outstanding for the purposes of this Agreement.

 

SECTION 3. Demand Registration.

 

(a) Demand Registration. During the Demand Period, the Eligible Investors may at
any time make a written request for registration of Registrable Securities under
the Securities Act, and under the securities or blue sky laws of any
jurisdiction reasonably designated by such Investors (collectively, the
“Demanding Holders”); provided, that (i) the Company will not be required to
effect any registration pursuant to this Section 3 unless the Minimum Offering
Threshold is met; (ii) subject to Section 3(c) below, the Company will not be
required to effect more than three registrations at the request of the Investors
pursuant to this Section 3(a), (iii) the Company will not be required to effect
such registration within the period beginning on the effective date of a
registration statement to be filed by the Company or on its behalf covering a
firm commitment underwritten public offering and ending on the expiration of any
lock-up period (not to exceed one hundred eighty (180) days following the
effective date of such

 

3



--------------------------------------------------------------------------------

registration statement, subject to certain limited extensions in accordance with
applicable NASD rules and regulations) required by the underwriters, (iv) the
Company will not be required to effect any such registration if the Company has
effected a registration pursuant to this Section 3 within the twelve (12) month
period immediately prior to such registration request and (v) if the Company
shall furnish to such holders a certificate signed by the Chairman of the Board
of Directors of the Company stating that in good faith judgment of the Board of
Directors it would be seriously detrimental to the Company or its stockholders
for a registration statement to be filed in the near future, then the Company’s
obligation pursuant to Section 3(a) hereof to file a registration statement with
the Commission relating to the Registrable Securities as to which such request
for a Demand Registration relates shall be deferred for a period not to exceed
ninety (90) days from the date of receipt of the written request; provided,
however, that the Company may not utilize this right more than once in any
twelve (12) month period.

 

(b) Company Obligation to Register. Each request for a Demand Registration
pursuant to Section 3(a) shall specify the amount of the Registrable Securities
proposed to be sold, the intended method of disposition thereof and the
jurisdictions in which registration is reasonably desired. Subject to the
provisions set forth in Section 3(a) hereof, upon the Company’s receipt of the
written request for a Demand Registration, the Company shall (i) promptly and in
any event at least thirty (30) days prior to the filing date of the registration
statement with respect thereto, give written notice of such request to all other
holders of Registrable Securities and offer such holder the opportunity to
register the number of Registrable Securities as such holder may request in
writing within twenty (20) days after receipt of such written notice from the
Company (which holders shall, subject to subsection (c) hereof, be entitled to
participate in such registration on the same basis as the Demanding Holders by
delivery of written notice to the Company within such twenty (20) day period)
and (ii) with reasonable promptness and in any event not later than ninety
(90) days after the Company’s receipt of such request, file a registration
statement with the Commission relating to such Registrable Securities as to
which such request for a Demand Registration relates and use its best efforts to
cause all Registrable Securities that such holders have requested to be
registered to be registered under the Securities Act. A registration shall not
constitute a Demand Registration until it has become effective and remains
continuously effective for a period of not less than 24 months or such shorter
period which will terminate when all Registrable Securities covered by such
Registration Statement have been sold (but not before the expiration of the
ninety (90) day period referred to in Section 4(3) of the Securities Act and
Rule 174 thereunder, if applicable). In any registration initiated as a Demand
Registration, the Company shall pay all Registration Expenses in connection
therewith, whether or not such Demand Registration becomes effective.

 

(c) Underwriting Procedures. If the Demanding Holders so elect, the offering of
such Registrable Securities pursuant to such Demand Registration shall be in the
form of a firm commitment underwritten offering and the managing underwriter or
underwriters selected for such offering shall be the Approved Underwriter
selected in accordance with Section 3(d). In such event, if the Approved
Underwriter advises the Company, which advice shall be confirmed in writing,
that in its opinion marketing considerations require a limitation on the number
of securities to be sold, the Company shall include in such registration only
the number of Registrable Securities which, in the good faith opinion of such
Approved Underwriter, can be sold, allocated among the holders of

 

4



--------------------------------------------------------------------------------

Registrable Securities, pro rata, based on the number of Registrable Securities
requested to be included by each such holder.

 

To the extent more than ten percent (10%) of the Registrable Securities held by
a Demanding Holder are excluded from the offering to be made pursuant to the
Demand Registration requested by such Demanding Holder, then such Demanding
Holder shall have the right to one additional Demand Registration under this
Section 3 with respect to such Registrable Securities.

 

(d) Selection of Underwriters. In connection with its requesting a Demand
Registration of Registrable Securities pursuant to Section 3(a), the Demanding
Holders may select and obtain an investment banking firm of first class national
reputation to act as the managing underwriter of the offering (the “Approved
Underwriter”); provided, that the Approved Underwriter shall, in any case, be
acceptable to the Company in its reasonable judgment. The Company and, if so
requested by the Approved Underwriter, all Investors proposing to offer their
Registrable Securities through the underwritten offer shall enter into an
underwriting agreement in customary form with the Approved Underwriter.

 

SECTION 4. Piggy-Back Registration. If the Company files a registration
statement under the Securities Act with respect to an offering by the Company
for its own account, or an offering for the account of any stockholder of the
Company or any group of such stockholders (other than a registration statement
on Form S-4 or S-8 or any successor forms or any other forms not available for
registering capital stock for sale to the public and other than a registration
statement filed pursuant to Section 3 hereof), then the Company shall give
written notice of such filing to each holder of Registrable Securities not later
than five (5) business days after the filing date thereof, and such notice shall
describe in detail the proposed registration and distribution (including whether
the offering will be underwritten and those jurisdictions where registration
under the securities or blue sky laws is intended) and offer such holder the
opportunity to register the number of Registrable Securities as such holder may
request in writing within twenty (20) days after receipt of such written notice
from the Company. The Company shall use its best efforts, within twenty
(20) days of the notice from the holder provided for in the preceding sentence,
to cause the managing underwriter or underwriters of a proposed underwritten
offering (the “Company Underwriter”) to permit the holders of Registrable
Securities who have requested to participate in the registration for such
offering to include such Registrable Securities in such offering on the same
terms and conditions as the securities of the Company included therein,
including execution of an underwriting agreement in customary form.
Notwithstanding the foregoing, if the Company Underwriter delivers a written
opinion to the holders of Registrable Securities that marketing considerations
require a limitation on the number of securities to be sold, the Company shall
include in such registration (except in connection with a Demand Registration,
which priority shall be governed by Section 3) for the account of holders of
Registrable Securities only that number of Registrable Securities which, in the
good faith opinion of the Company Underwriter, can be sold, allocated pro rata,
based on the number of Registrable Securities requested to be included by each
such holder.

 

5



--------------------------------------------------------------------------------

SECTION 5. Form S-3 Registration.

 

(a) Requests for Registration on Form S-3. After the Initial Public Offering,
the Company shall use its reasonable best efforts to qualify to register
securities on Form S-3 (or any successor to such form). After the Company has
qualified for the use of Form S-3, in addition to the rights contained in the
foregoing provisions of this Agreement and subject to the limitations set forth
in the next sentence, the Eligible Investors shall have the right to request the
registration of any such Registrable Securities on Form S-3. All such requests
shall be in writing and shall state the number of shares of Registrable
Securities to be disposed of and the intended methods of disposition of such
shares by such holder or holders; provided, that the Company shall not be
required to effect a registration pursuant to this Section 5(a) (i) unless the
Minimum Offering Threshold is met and (ii) more than once during any twelve
(12) month period. If the Company shall receive from the Eligible Investors a
written request that the Company effect a registration on Form S-3 pursuant to
this Section 5(a), the Company shall (x) promptly give written notice of the
proposed registration to all other holders of Registrable Securities and (y) use
its best efforts to effect as quickly as is reasonably practicable the
registration of the Registrable Securities specified in such request, together
with the Registrable Securities of any other holder or holders joining in such
request as are specified in a written request given within 20 days after receipt
of such written notice from the Company. No registration requested or effected
pursuant to this Section 5 shall be counted as a Demand Registration for
purposes of Section 3. Notwithstanding anything in this Section 5(a) to the
contrary, the Company shall not be obligated to take any action pursuant to this
Section 5(a) if the Company shall furnish to such holders a certificate signed
by the Chairman of the Board of Directors of the Company stating that in the
good faith judgement of the Board of Directors it would be seriously detrimental
to the Company or its stockholders for a registration statement to be filed in
the near future, in which case the Company’s obligation to use its best efforts
to effect as quickly as is reasonably practicable the registration of the
Registrable Securities shall be deferred for a period not to exceed ninety
(90) days from the date of receipt of the written request; provided, however,
that the Company may not utilize this right more than once in any twelve
(12) month period.

 

(b) Underwriting Procedures. If the Eligible Investors requesting registration
on Form S-3 so elect, the offering of such Registrable Securities pursuant to a
registration effected pursuant to Section 5(a) shall be in the form of a firm
commitment underwritten offering and the managing underwriter or underwriters
selected for such offering shall be an Approved Underwriter selected by such
holder in the same manner as described in Section 3(d). In such event, if the
Approved Underwriter advises the Company, which advice shall be confirmed in
writing, that in its opinion marketing considerations require a limitation on
the number of securities to be sold, then the Company shall include in such
registration only the number of Registrable Securities which, in the good faith
opinion of such Approved Underwriter, can be sold, allocated pro rata, based on
the number of Registrable Securities requested to be included by each such
holder.

 

SECTION 6. Lockup and Holdback Agreements.

 

(a) General Restrictions on Sales by Investors. During the Lockup Period, each
Investor agrees, solely for the benefit of the Company and not for the benefit
of any other Investor or Investors, that such Investor will not, without the
prior written consent of the Company, directly or indirectly, (i) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of the Common

 

6



--------------------------------------------------------------------------------

Stock or any securities convertible into or exchangeable or exercisable for
Common Stock, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”); or (ii) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Lockup Securities, whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise; provided, that notwithstanding the foregoing, an Investor may
transfer Lock-Up Securities without such consent (i) pursuant to a registration
effected hereunder and in accordance with the registration statement relating
thereto, (ii) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restriction set forth herein,
(iii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family (which shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin) of the undersigned, provided that
the trustee of the trust agrees to be bound in writing by the restrictions set
forth herein, and provided further that any such transfer shall not involve a
disposition for value, (iv) to the Company through the exercise of a stock
option granted pursuant to the Company’s stock option or incentive plans, in
satisfaction of any tax withholding obligation of the undersigned or in payment
of the exercise price for any stock option exercised by the undersigned, (v) if
the transfer occurs by operation of law, such as rules of descent and
distribution (whether pursuant to a will or via intestate transfer), statutes
governing the effects of a merger or a qualified domestic order, provided that
the transferee agrees to be bound in writing by the restrictions set forth
herein, (vi) to an affiliate (as that term is defined in Rule 405 under the
Securities Act) of the undersigned, provided that such affiliate agrees to be
bound in writing by the restrictions set forth herein; provided further that in
the case of any transfer or distribution pursuant to clause (v) or (vi), no
filing under the Exchange Act shall be made in connection with subsequent sales
of Common Stock or other securities acquired in such transfer or distribution
unless required by law, (vii) to the Company in any transaction approved by the
Board of Directors, (viii) to the BACI Trustee pursuant to the Voting Trust
Agreement relating thereto and (ix) commencing upon expiration of the 20-day
period described in Section 3(b) or Section 5(a), if such Investor has requested
its Registrable Securities be included in a registration pursuant to Section 3
or Section 5 and the Minimum Offering Threshold is not met during such 20-day
period.

 

(b) Restrictions on Public Sale by Participating Investors. In order to
participate in a registration effected hereby, to the extent not inconsistent
with applicable law and except as contemplated by the registration statement
relating to such registration, each holder of Registrable Securities agrees not
to effect any public sale or distribution of any Registrable Securities being
registered or of any securities convertible into or exchangeable or exercisable
for such Registrable Securities, including a sale pursuant to Rule 144 under the
Securities Act, during the period beginning on the filing date of such
registration statement and ending on the later of (i) ninety (90) days after the
effective date of such registration statement or the commencement of a public
distribution of the Registrable Securities pursuant to such registration
statement or (ii) the expiration of any lock-up period required by the
underwriters. In furtherance of the foregoing provisions of Sections 6(a) and
6(b), each Investor consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the Lock-Up
Securities except in compliance with the restrictions herein.

 

7



--------------------------------------------------------------------------------

(c) Restrictions on Public Sale by the Company. The Company agrees not to effect
any public sale or distribution of any of its securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-4 or S-8 or any successor to such forms or
any other forms not available for registering capital stock for sale to the
public) during the period beginning on the filing date of any registration
statement in which the holders of Registrable Securities are participating and
ending on the later of (i) ninety (90) days after the effective date of any such
registration statement and (ii) the expiration of any lock-up period required by
the underwriters.

 

SECTION 7. Registration Procedures. (a) Obligations of the Company. Whenever
registration of Registrable Securities has been requested pursuant to Sections
3, 4 or 5 of this Agreement, the Company shall use its best efforts to effect
the registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as quickly as practicable, and in
connection with any such request, the Company shall, as expeditiously as
possible:

 

(i) prepare and file with the Commission (as promptly as practicable, but in any
event not later than ninety (90) days after receipt of a request to file a
registration statement with respect to Registrable Securities) a registration
statement on any form for which the Company then qualifies or which counsel for
the Company shall deem appropriate and which form shall be available for the
sale of such Registrable Securities in accordance with the intended method of
distribution thereof, and use its best efforts to cause such registration
statement to become effective; provided, that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall (A) provide counsel selected by the holders of a majority of the
Registrable Securities being registered in such registration (“Holders’
Counsel”) with an adequate and appropriate opportunity to participate in the
preparation of such registration statement and each prospectus included therein
(and each amendment or supplement thereto) to be filed with the Commission,
which documents shall be subject to the review of Holders’ Counsel, and
(B) notify the Holders’ Counsel and each seller of Registrable Securities of any
stop order issued or threatened by the Commission and take all reasonable action
required to prevent the entry of such stop order or to remove it if entered;

 

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not less than 24 months or such shorter period which will terminate when all
Registrable Securities covered by such registration statement have been sold
(but not before the expiration of the ninety (90) day period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder, if applicable), and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

(iii) as soon as reasonably possible, furnish to each seller of Registrable
Securities, prior to filing a registration statement, copies of such
registration statement as it is proposed to be filed, and thereafter such number
of copies of such registration statement, each

 

8



--------------------------------------------------------------------------------

amendment and supplement thereto (in each case including all exhibits thereto),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

 

(iv) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
of Registrable Securities reasonably requests, and to continue such
qualification in effect in such jurisdictions for as long as is permissible
pursuant to the laws of such jurisdictions, or for as long as any such seller
requests or until all of such Registrable Securities are sold, whichever is
shortest, and do any and all other acts and things which may be reasonably
necessary or advisable to enable any such seller to consummate the disposition
in such jurisdictions of the Registrable Securities owned by such seller;
provided, that the Company shall not be obligated to effect, or take any action
to effect, any such registration or qualification in any particular jurisdiction
in which the Company would be required to qualify as a foreign corporation,
subject itself to taxation in that jurisdiction or execute a general consent to
service of process in effecting such registration or qualification unless the
Company is already subject to taxation or service in such jurisdiction and
except as may be required by the Securities Act or applicable rules or
regulations thereunder;

 

(v) use its best efforts to cause the Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the seller or sellers of
Registrable Securities to consummate the disposition of such Registrable
Securities;

 

(vi) notify each seller of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, and the Company shall promptly
prepare a supplement or amendment to such prospectus and furnish to each seller
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, after delivery to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which they were made;

 

(vii) enter into and perform customary agreements (including an underwriting
agreement in customary form with the Approved Underwriter or Company
Underwriter, if any, selected as provided in Sections 3, 4 or 5) and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities;

 

(viii) make available for inspection by any seller of Registrable Securities,
any managing underwriter participating in any disposition pursuant to such
registration statement, Holders’ Counsel and any attorney, accountant or other
agent retained by any such seller or any managing underwriter (each, an
“Inspector” and collectively, the “Inspectors”), all financial and

 

9



--------------------------------------------------------------------------------

other records, pertinent corporate documents and properties of the Company and
its subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
Company’s and its subsidiaries’ officers, directors and employees, and the
independent public accountants of the Company, to supply all information
reasonably requested by any such Inspector in connection with such registration
statement. Records that the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (A) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in the registration
statement or to confirm that no such misstatement or omission has been made,
(B) the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction or (C) the information in such Records
has been made generally available to the public or is required to be filed with,
or made available as supplemental information to, the Commission. Each seller of
Registrable Securities agrees that it shall, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

 

(ix) if such sale is pursuant to an underwritten offering, obtain a “cold
comfort” letter from the Company’s independent public accountants in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters and as Holders’ Counsel or the managing underwriters reasonably request;

 

(x) furnish, at the request of any seller of Registrable Securities on the date
such securities are delivered to the underwriters for sale pursuant to such
registration or, if such securities are not being sold through underwriters, on
the date the registration statement with respect to such securities becomes
effective, an opinion, dated such date, of counsel representing the Company for
the purposes of such registration, addressed to the underwriters, if any, and to
the seller making such request, covering such legal matters with respect to the
registration in respect of which such opinion is being given as such seller or
underwriters may reasonably request and are customarily included in such
opinions;

 

(xi) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable but no later than 15 months after the effective
date of the registration statement, an earnings statement covering a period of
12 months beginning after the effective date of the registration statement, in a
manner which satisfies the provisions of Section 11(a) of the Securities Act;

 

(xii) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed;
provided, that the applicable listing requirements are satisfied;

 

(xiii) keep each seller of Registrable Securities reasonably advised in writing
as to the initiation and progress of any registration under Sections 3, 4 or 5
hereunder;

 

(xiv) provide officers’ certificates and other customary closing documents;

 

10



--------------------------------------------------------------------------------

(xv) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
NASD; and

 

(xvi) use its best efforts to take all other steps necessary to effect the
registration of the Registrable Securities contemplated hereby and cooperate
with the holders of such Registrable Securities to facilitate the disposition of
such Registrable Securities pursuant thereto.

 

(b) Seller Information. Each seller of Registrable Securities as to which any
registration is being effected shall furnish to the Company such information
regarding such seller, the Registrable Securities held by them and the
distribution of such securities as the Company may reasonably request and as
shall be required under the Securities Act upon the Company’s written request
therefor.

 

(c) Notice to Discontinue. Each holder of Registrable Securities agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 7(a)(vi), such holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 7(a)(vi) and,
if so directed by the Company, such holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
holder’s possession, of the prospectus covering such Registrable Securities
which is current at the time of receipt of such notice. If the Company shall
give any such notice, the Company shall extend the period during which such
registration statement shall be maintained effective pursuant to this Agreement
(including without limitation the period referred to in Section 7(a)(ii)) by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 7(a)(vi) to and including the date when the
holder shall have received the copies of the supplemented or amended prospectus
contemplated by and meeting the requirements of Section 7(a)(vi).

 

SECTION 8. Registration Expenses.

 

(a) The Company shall pay all expenses (other than underwriting discounts,
commissions and stock transfer taxes) arising from or incident to the
performance of, or compliance with, Sections 3, 4 and 5 of this Agreement,
including without limitation, (i) Commission, stock exchange and NASD
registration and filing fees, (ii) all fees and expenses incurred in complying
with securities or blue sky laws (including reasonable fees, charges and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) all printing, engraving, messenger and delivery
expenses and (iv) the fees, charges and disbursements of counsel to the Company
and of its independent public accountants and any other accounting and legal
fees, charges and expenses incurred by the Company (including without limitation
any fees and expenses in connection with any “cold comfort” letters and any
special audits incident to or required by any registration or qualification)
regardless of whether such registration statement is declared effective
(collectively, “Registration Expenses”).

 

11



--------------------------------------------------------------------------------

(b) The Company will, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on each securities exchange on which securities of the same class
are then listed or the qualification for trading of the securities to be
registered in each inter-dealer quotation system in which securities of the same
class are then traded, and rating agency fees.

 

(c) In connection with each registration requested pursuant to Section 3 of this
Agreement, the Company will reimburse the Investors for the reasonable fees and
disbursements of one set of counsel to the Investors.

 

(d) Notwithstanding any provision of this Section 8 to the contrary, the Company
shall not be required to pay for any expenses of any registration proceeding
begun pursuant to Section 3 of this Agreement if the registration request is
subsequently withdrawn at the request of the holders of a majority of the
Registrable Securities to be registered therein (in which case all participating
holders (other than any such holder designated on the signature pages hereto as
a Management Investor) shall bear such expenses pro rata based on the number of
Registrable Securities requested to have been included therein by such holders),
unless the holders of a majority of the Registrable Securities agree to forfeit
their right to one demand registration pursuant to Section 3; provided, however,
that if at the time of the withdrawal any of the holders have learned of a
material adverse change in the condition, business or prospects of the Company
which did not exist at the time of their request, then the holders shall not be
required to pay any of such expenses and shall retain their rights pursuant to
Section 3.

 

SECTION 9. Indemnification; Contribution.

 

(a) Indemnification by the Company. The Company agrees to indemnify, to the full
extent permitted by law, each holder of Registrable Securities, its officers,
directors, partners, employees and agents and each Person who controls (within
the meaning of the Securities Act or the Exchange Act) such holder from and
against any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and, subject to Section 9(c) hereof,
reasonable fees, disbursements and other charges of legal counsel) arising out
of or based upon any untrue, or allegedly untrue, statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by such holder expressly for use therein. The Company shall also
indemnify any underwriters of the Registrable Securities, their officers,
directors and employees and each Person who controls such underwriters (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the holders of Registrable
Securities.

 

(b) Indemnification by Holders. Each holder agrees to indemnify, to the extent
permitted by law, the Company and any underwriter retained by the Company and
their respective directors, officers, employees and each Person who controls the
Company or such underwriter

 

12



--------------------------------------------------------------------------------

(within the meaning of the Securities Act and the Exchange Act) to the same
extent as the foregoing indemnity from the Company to the holders, but only with
respect to any information furnished in writing by such holder to the Company
expressly for use in such registration statement. Notwithstanding the provisions
of this Section 9(b), a holder of Registrable Securities shall not be required
to pay any indemnification in an amount in excess of the net proceeds received
by such holder in the offering to which such registration statement relates.

 

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to any party with indemnification obligations hereunder (the
“Indemnifying Party”) after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to this Agreement; provided, that the
failure so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of any liability that it may have to the Indemnified Party hereunder,
unless (and then solely to the extent that) the Indemnifying Party is materially
prejudiced thereby. If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and satisfactory to such Indemnified
Party in its reasonable judgment. The Indemnified Party shall have the right to
employ separate legal counsel in any such action and participate in the defense
thereof, but the fees, disbursements and other charges of such legal counsel
shall be paid by the Indemnified Party unless (i) the Indemnifying Party agrees
to pay the same, (ii) the Indemnifying Party fails to assume the defense of such
action with legal counsel satisfactory to the Indemnified Party in its
reasonable judgment or (iii) the named parties to any such action (including any
impleaded parties) have been advised by such legal counsel that either
(A) representation of such Indemnified Party and the Indemnifying Party by the
same legal counsel would be inappropriate under applicable standards of
professional conduct or (B) there may be one or more legal defenses available to
it which are different from or additional to those available to the Indemnifying
Party. In either of such cases the Indemnifying Party shall not have the right
to assume the defense of such action on behalf of such Indemnified Party. No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld.

 

(d) Contribution. If the indemnification provided for in this Section 9 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative faults of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The amount

 

13



--------------------------------------------------------------------------------

paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include, subject
to the limitations set forth in Sections 9(a), 9(b) and 9(c), any fees, charges
or expenses (including fees, disbursements and other charges of legal counsel)
reasonably incurred by such party in connection with any investigation or
proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9(d), a holder of Registrable
Securities shall not be required to contribute any amount in excess of the
amount by which the net proceeds received by such holder in the offering to
which such registration statement relates exceeds the amount of any damages that
such holder has otherwise been required to pay. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person.

 

(e) Survival. The indemnity and contribution covenants contained in this
Section 9 shall remain operative and in full force and effect regardless of
(i) any investigation made by or on behalf of a holder or any person controlling
a holder, (ii) any sale of any Registrable Securities pursuant to this Agreement
and receipt by the holders of the proceeds thereof, or (iii) any termination of
this Agreement for any reason, including after the initial filing of the
registration statement to which these indemnity and contribution covenants
relate.

 

SECTION 10. Rules 144 and 144A. The Company covenants that it shall use its best
efforts to duly and timely file any reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder and that it shall take such further action as each holder
of Registrable Securities may reasonably request (including providing any
information necessary to comply with Rules 144 and 144A under the Securities
Act), all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or Rule 144A under the
Securities Act, as such rules may be amended from time to time, or any similar
rules or regulations hereafter adopted by the Commission. The Company shall,
upon the request of any holder of Registrable Securities, deliver to such holder
a written statement as to whether it has complied with such requirements.
Without limiting the foregoing, the Company agrees that it will use its best
efforts to:

 

(a) if required by law, maintain a registration statement (containing such
information and documents as the Commission shall specify) with respect to the
Common Stock under Section 12 of the Exchange Act and will timely file such
information, documents and reports as the Commission may require or prescribe
for companies whose stock has been registered pursuant to said Section 12;

 

(b) if a registration statement with respect to the Common Stock under
Section 12 is effective, or if required by Section 15(d) of the Exchange Act,
make whatever filings with the Commission or otherwise make generally available
to the public such financial and other information as may be necessary to enable
the holders of Registrable Securities to be permitted to

 

14



--------------------------------------------------------------------------------

sell shares of Common Stock pursuant to the provisions of Rule 144 or 144A
promulgated under the Securities Act (or any successor rule or regulation
thereto); and

 

(c) at any time when any holder of Registrable Securities desires to make sales
of any Registrable Securities in reliance on Rule 144A under the Securities Act
(or any successor rule or regulation), provide, upon request, such holder and
any prospective purchaser therefrom with the information required by Rule 144A
and otherwise cooperate with the holder in connection with such sale.

 

The Company represents and warrants that any registration statement or any
information document or report filed with the Commission in connection with the
foregoing or any information so made public shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements contained therein
not misleading. The Company agrees to indemnify and hold harmless (or to the
extent the same is not enforceable, make contribution to) the seller of
Registrable Securities, its partners, officers, directors, employees and agents
and each broker, dealer or underwriter (within the meaning of the Securities
Act) acting for any such seller in connection with any offering or sale by such
seller of Registrable Securities or any person, firm or corporation controlling
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) such seller and any such broker, dealer or underwriter from
and against any and all losses, claims, damages, liabilities or expenses (or
actions in respect thereof) arising out of or resulting from any breach of the
foregoing representation or warranty, all on terms and conditions comparable to
those set forth in Section 9 of this Agreement.

 

SECTION 11. Limitation on Registration Rights of Others. The Company represents
and warrants that it has not granted to any Person the right to request or
require the Company to register any securities issued by the Company. The
Company covenants and agrees that, so long as any Person holds any Registrable
Securities in respect of which any registration rights provided for in Section 3
of this Agreement remain in effect, the Company will not, directly or
indirectly, grant to any Person or agree to or otherwise become obligated in
respect of rights of registration in the nature or substantially in the nature
of those set forth herein except pursuant to this Agreement.

 

SECTION 12. Miscellaneous.

 

(a) Recapitalizations, Exchanges, Etc. The provisions of this Agreement shall
apply, to the full extent set forth herein with respect to the Common Stock, to
any and all shares of capital stock of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Common Stock and shall be appropriately adjusted for any stock dividends,
splits, reverse splits, combinations, recapitalizations and the like occurring
after the date hereof.

 

(b) No Inconsistent Agreements. The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the designated holders of the Registrable Securities in this Agreement.

 

15



--------------------------------------------------------------------------------

(c) Remedies. The holders of the Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of their rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive in any action for specific performance the
defense that a remedy at law would be adequate.

 

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given unless in
writing signed by the Company and the Required Investors; provided, that (i) the
Company may, upon approval of its Board of Directors, waive the provisions of
Section 6(a) to allow an Investor or Investors to transfer or otherwise dispose
of Lockup Securities during the Lockup Period, without the consent of the
Required Investors, and (ii) except for waivers granted pursuant to the
foregoing clause (i), no amendment, modification or waiver of any provision of
this Agreement that adversely affects the rights of one Investor in a manner
different from any other Investor shall be effective against such adversely
affected Investor unless approved in writing by that Investor. Any amendment or
waiver effected in accordance with this Section 12(d) shall be binding upon each
then-current and future holder of Registrable Securities and the Company.

 

(e) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopy, recognized
overnight courier service or personal delivery:

 

  (i) if to the Company:

 

Republic Companies Group, Inc.

5525 Lyndon B. Johnson Freeway

Dallas, Texas 75240

Attention: Parker W. Rush

Facsimile: (972) 788-6109

 

  (ii) if to any Investor, to such Investor’s respective address as listed on
Schedule A hereto.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.

 

(f) Additional Parties. Each Person hereafter becoming a transferee of any
Registrable Securities pursuant to any Section 6(a) shall, to the extent
required under Section 6(a), execute a supplement to this Agreement in the form
attached hereto as Exhibit A for the purposes of making such Person a party
hereto and subject to all of the terms and conditions hereof.

 

16



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties and the
registration rights and the other obligations of the Company contained in this
Agreement shall with respect to any Registrable Security be automatically
transferred to any subsequent holder of Registrable Securities (excluding any
person who acquires such securities in a transaction with respect to which a
registration statement under the Securities Act is effective at the time or
pursuant to a sale complying with Rule 144 under the Securities Act).
Notwithstanding any transfer of such rights, all of the obligations of the
Company hereunder shall survive any such transfer and shall continue to inure to
the benefit of all transferees.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law of such state.

 

(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, it being intended that all
of the rights and privileges of the holders of Registrable Securities shall be
enforceable to the fullest extent permitted by law.

 

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter, including the Original Agreement
which is amended and restated in its entirety hereby.

 

[SIGNATURE PAGES TO FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

COMPANY:     REPUBLIC COMPANIES GROUP, INC.     By:  

/s/ Michael E. Ditto

        Name:  

Michael E. Ditto

        Title:  

Vice President and Corporate Secretary

 

[Signature Pages Continue]

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS:     BANC OF AMERICA CAPITAL INVESTORS     SBIC, L.P.     By:  

Banc of America Capital Management SBIC, LLC, Its general partner

    By:  

Banc of America Capital Management, L.P., Its sole member

    By:   BACM GP, LLC, Its general partner     By:   /s/ Robert H. Sheridan,
III         Name:   Robert H. Sheridan, III         Title:   Member

 

 

    BANC OF AMERICA CAPITAL INVESTORS     SBIC, L.P.     By:  

Banc of America Capital Management SBIC, LLC, Its general partner

    By:  

Banc of America Capital Management, L.P., Its sole member

    By:   BACM GP, LLC, Its general partner     By:   /s/ Robert L. Edwards, Jr.
        Name:   Robert L. Edwards, Jr.         Title:   Authorized Signatory

 

[Signature Pages Continue]

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

GREENHILL CAPITAL PARTNERS, L.P.

By:

 

GCP, LLC, its General Partner

By:

 

/s/ Scott L. Bok

   

Name:

 

Scott L. Bok

   

Title:

 

Managing Member

GREENHILL CAPITAL PARTNERS (CAYMAN),L.P.

By:

 

GCP, LLC, its General Partner

By:

 

/s/ Scott L. Bok

   

Name:

 

Scott L. Bok

   

Title:

 

Managing Member

GREENHILL CAPITAL PARTNERS (EXECUTIVE), L.P.

By:

 

GCP, LLC, its General Partner

By:

 

/s/ Scott L. Bok

   

Name:

 

Scott L. Bok

   

Title:

 

Managing Member

GREENHILL CAPITAL, L.P.

By:

 

GCP, LLC, its General Partner

By:

 

/s/ Scott L. Bok

   

Name:

 

Scott L. Bok

   

Title:

 

Managing Member

 

[Signature Pages Continue]

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

BRAZOS EQUITY FUND 2000, L.P. By:   Brazos Investment Partners, LLC, Its general
partner By:  

/s/ Patrick K. McGee

    Name:   Patrick K. McGee     Title:   Authorized Representative

 

[Signature Pages Continue]

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

NORWEST EQUITY PARTNERS VI, LP By:   ITASCA LBO Partners VI, LLP, Its general
partner By:   /s/ John P. Whaley     Name:   John P. Whaley     Title:   General
Partner NORWEST EQUITY PARTNERS VII, LP By:   ITASCA LBO Partners VII, LLP, Its
general partner By:   /s/ John P. Whaley     Name:   John P. Whaley     Title:  
General Partner

 

[Signature Pages Continue]

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

21ST CENTURY GROUP EQUITY FUND, L.P. By:   21st Century GP, L.L.C., Its general
partner By:   /s/ John Ware     Name:   John Ware     Title:   President 21ST
CENTURY GROUP COINVESTORS I, L.P. By:   21st Century GP, L.L.C., Its general
partner By:   /s/ John Ware     Name:   John Ware     Title:   President

 

[Signature Pages Continue]

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Bruce W. Schnitzer Bruce W. Schnitzer /s/ John S. Struck John S. Struck /s/
Patrick McLaughlin Patrick McLaughlin /s/ David Callard David Callard

 

[Signature Pages Continue]

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

MANAGEMENT INVESTORS:

 

/s/ Parker W. Rush

Parker W. Rush

/s/ Martin B. Cummings

Martin B. Cummings

/s/ Michael E. Ditto

Michael E. Ditto

/s/ James E. Drawert

James E. Drawert /s/ Robert S. Howey Robert S. Howey

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Investors

 

Banc Of America Capital Investors SBIC I, L.P.

Bank of America Corporate Center

100 North Tryon St., 25th Floor

Charlotte, North Carolina 28255-0001

Attn: Robert H. Sheridan III

Fax: (704) 386-6432

 

Greenhill Capital Partners, L.P.

Greenhill Capital Partners (Cayman), L.P.

Greenhill Capital Partners (Executive), L.P.

Greenhill Capital, L.P.

300 Park Ave., 23rd Floor

New York, NY 10022

Attn: Timothy M. Dwyer

Fax: (212) 389-1726

 

Brazos Equity Fund 2000, L.P.

300 Crescent Court

Suite 1740

Dallas, TX 75201

Attn: Patrick K. McGee

Fax: (214) 756-6505

 

Norwest Equity Partners VI, LP

Norwest Equity Partners VII, LP

c/o Norwest Venture Capital Management, Inc.

3600 IDS Center

Minneapolis, MN55402

Attn: Timothy C. DeVries and Stephen B. Soderling

Fax: (612) 215-1601

 

21st Century Group Equity Fund, L.P.

21st Century Group Coinvestors I, L.P.

200 Crescent Court

Suite 1600

Dallas, TX 75201

Office: (214) 965-7973

Attn: John L. Ware

Fax: (214) 965-7971



--------------------------------------------------------------------------------

Bruce W. Schnitzer

John S. Struck

Patrick McLaughlin

David Callard

c/o Wand Partners, Inc.

489 Fifth Ave, 21st Floor

New York, NY 10017

Attn: Bruce Schnitzer

Fax: (703) 997-4309

 

Parker W. Rush

Martin B. Cummings

Michael E. Ditto

James E. Drawert

Robert E. Howey

c/o Republic Companies Group, Inc.

5525 Lyndon B. Johnson Freeway

Dallas, Texas 75240

Facsimile: (972) 788-6109

 

[Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Form of Supplement

 

THIS SUPPLEMENT TO REGISTRATION RIGHTS AGREEMENT (this “Supplement”) is dated as
of                     ,                      between REPUBLIC COMPANIES GROUP,
INC., a Delaware corporation (the “Company”), and                      (“New
Investor”).

 

Statement of Purpose

 

The Company has entered into an Amended and Restated Registration Rights
Agreement dated as of August 8, 2005 among the Company and the Investors party
thereto, a copy of which agreement is attached hereto as Exhibit A (as amended,
the “Registration Rights Agreement”). Pursuant to Section 12(f) of the
Registration Rights Agreement, the Company and the New Investor have agreed to
execute this Supplement for the purposes of making the New Investor a party to
the Registration Rights Agreement. The New Investor has agreed to execute this
Supplement in consideration of the receipt of his, her or its Registrable
Securities and the benefits afforded the New Investor by the Registration Rights
Agreement.

 

NOW, THEREFORE, the Company and the New Investor agree as follows:

 

1. Defined Terms. All capitalized undefined terms used in this Supplement have
the meanings assigned thereto in the Registration Rights Agreement.

 

2. Joinder of New Investor. The New Investor hereby joins in and agrees to
become a party to the Registration Rights Agreement with all right, title and
interest as a holder of Registrable Securities thereunder and subject to all of
the terms and conditions thereof as if the New Investor were an original party
and signatory thereto. The New Investor’s notice address for purposes of
Section 12(e) of the Registration Rights Agreement is:

 

                   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the New Investor have executed this
Supplement, this                      day of                     ,
                    .

 

REPUBLIC COMPANIES GROUP, INC. By:         Name:         Title:     NEW
INVESTOR:   By:         Name:         Title:    